NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
             __________________________

             LISA BROOKS CARLSON,
                    Petitioner,
                          v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
             __________________________

                     2011-3155
             __________________________

   Petition for review of the Merit Systems Protection
Board in case no. DC0353100743-I-1.
               __________________________

               Decided: January 11, 2012
             __________________________

    LISA BROOKS CARLSON, of Virginia Beach, Virginia,
pro se.

   MICHAEL A. CARNEY, General Attorney, Office of the
General Counsel, Merit Systems Protection Board, of
Washington, DC, for respondent. With him on the brief
were JAMES M. EISENMANN, General Counsel, and KEISHA
DAWN BELL, Deputy General Counsel.
             __________________________
2                                           CARLSON v. MSPB

        Before LINN, DYK, and PROST, Circuit Judges.
PER CURIAM.
    Lisa Carlson (“Carlson”) appeals a final decision of the
Merit Systems Protection Board (“Board”) dismissing her
appeal of the Postal Service’s (“agency”) denial of restora-
tion rights for lack of jurisdiction. Carlson v. U.S. Postal
Serv., MSPB Docket No. DC-0353100743-I-1 (May 18,
2011). Because Carlson failed to make a non-frivolous
allegation that the agency dismissed her claim based on a
compensable injury and not for cause, this court affirms.

                       BACKGROUND

     Carlson joined the Postal Service on February 25,
1978. On May 24, 1993, she suffered a compensable lower
back injury diagnosed as a muscle strain. Carlson saw a
number of doctors after her injury and by April 4, 1994,
Dr. Steven Gershon indicated that Carlson could work so
long as her office provided her with an appropriate chair.
At her follow up appointment on April 20, 1994, Dr.
Gershon indicated that Carlson was to remain at work
full-time under the previous medical restriction (use of
the appropriate chair). Carlson left work on April 21,
1994, complaining of back pain. On April 28, 1994, the
agency sent her a letter informing her that the agency
considered her absent without leave (“AWOL”) and re-
questing that she furnish, within five days, medical
documentation supporting her absence. She did not
provide such medical documentation and the agency, in a
May 10, 1994 letter, notified her of its intent to remove
her from service effective June 17, 1994.
    On June 15, 1994, Carlson filed a grievance with the
American Postal Workers Union alleging that her ab-
sence, beginning on April 21, 1994, was due to her earlier
compensable injury. Prior to arbitration, Carlson with-
drew her grievance pursuant to a settlement agreement
with the agency. The settlement agreement provided that
CARLSON   v. MSPB                                       3
the agency would offer her a rehab position if and when
the Office of Workers’ Compensation Programs (“OWCP”)
placed her on its periodic rolls. After the grievance was
resolved, the agency on March 21, 1995 officially removed
her for having been AWOL since April 21, 1994. In letters
dated February 29, 1996, and December 26, 2002, the
OWCP denied Carlson’s claims for lost wages stemming
from her April 21, 1994 condition. Specifically, the OWCP
found that Carlson’s alleged disability was not causally
related to her 1993 job-related injury. On July 23, 2010,
Carlson appealed to the Board alleging that the agency
denied her restoration rights following a compensable
injury. The Board affirmed the administrative judge’s
(“AJ”) determination that it lacked jurisdiction over
Carlson’s case because she failed to make a non-frivolous
allegation that the agency removed her due to a com-
pensable injury, and not because she was AWOL. The AJ
also determined that Carlson’s appeal was untimely. The
Board agreed that it lacked jurisdiction over her case and
did not review the AJ’s determination on timeliness.
Carlson appeals the Board’s ruling, and this court has
jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).

                       DISCUSSION

    The Board’s decision to dismiss a claim for want of ju-
risdiction is a legal conclusion we review de novo. Bolton
v. Merit Sys. Prot. Bd., 154 F.3d 1313, 1316 (Fed. Cir.
1998). We review any factual findings supporting the
Board’s legal conclusion for substantial evidence. Id.
When an agency fails to reinstate an individual who has
partially recovered from a compensable injury, that
individual may seek Board review as to whether the
agency acted arbitrarily and capriciously in denying
restoration. 5 C.F.R. § 353.304(c). To establish the
Board’s jurisdiction pursuant to 5 C.F.R. § 353.304(c), an
appellant must prove by preponderant evidence that: (1)
her absence was due to a compensable injury, (2) she
4                                           CARLSON v. MSPB

sufficiently recovered to return to duty in a less demand-
ing position, (3) the agency denied her request for restora-
tion, and (4) the agency’s denial was arbitrary and
capricious. Bledsoe v. Merit Sys. Prot. Bd., 659 F.3d 1097,
1101-03 (Fed. Cir. 2011). To obtain a hearing before the
Board on the issue of jurisdiction, the appellant must
make non-frivolous allegations, which if true, would
establish jurisdiction. Id. at 1102. The determination of
whether an individual suffers from a compensable injury
is made by the OWCP. Chen v. U.S. Postal Serv., 97
M.S.P.R. 527 (2004).
    Here, it is undisputed that Carlson left work on April
21, 1994. Although the agency ultimately separated her
for being AWOL (a for-cause reason), Carlson contends
that she left work because of pain, and therefore, her
absence was due to her compensable back injury, entitling
her to restoration rights. But Carlson failed to provide
the medical documentation the agency requested on April
28, 1994, and the agency made clear that her termination
was due to her being absent without leave. The record
also contains letters from the OWCP dated February 29,
1996, and December 26, 2002, explaining OWCP’s finding
that no evidence supported Carlson’s contention that her
April 21, 1994 condition was related to her previous back
injury.
    Carlson next cites the settlement agreement dated
March 21, 1995, as evidence that OWCP determined her
April 21, 1994 condition to be a compensable injury. This
settlement agreement provided that, “[i]f and when
[Carlson] is placed upon the periodic rolls of the [OWCP,]
management will offer her a rehab position in accordance
with her physician’s medical restriction.” Carlson then
cites to several letters she received from the agency
referring to a January 31, 1997 decision by OWCP senior
claims examiner Duane Ceasar (“Ceasar”). Apparently,
Ceasar’s decision caused the agency to begin the rein-
statement process for Carlson. The record shows that
CARLSON   v. MSPB                                        5
Carlson took the initial steps for reinstatement, but the
agency ultimately failed to reinstate her. Although the
record does not contain Ceasar’s decision, it does contain
the more recent December 26, 2002 letter from senior
OWCP claims examiner E. Padar. This letter confirms
the OWCP’s October 15, 1999 decision (also not in the
record) that Carlson’s April 21, 1994 condition was not a
compensable injury.
    In light of the foregoing record, this court agrees with
the Board that Carlson failed to make a non-frivolous
allegation that her separation from the Postal Service was
because of a compensable injury and not because she was
AWOL. The Board correctly affirmed the AJ’s finding
that it lacked jurisdiction. Because the Board lacks
jurisdiction over Carlson’s claim, we need not reach the
question of whether she timely appealed.
     For the foregoing reasons, the decision of the Board is
affirmed.
                       AFFIRMED

                          COSTS

   Each party shall bear its own costs.